UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Quadra Realty Trust, Inc. (Name of Issuer) Common Shares (Title of Class of Securities) 746945104 (CUSIP Number) Third Avenue Management LLC Attn: W. James Hall 622 Third Avenue, 32nd Floor New York, NY 10017 (212) 888-2290 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 1, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No. 746945104 1 NAMES OF REPORTING PERSONS: I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): Third Avenue Management LLC (01-0690900) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a)o (b)o 3 SEC USE ONLY: 4 SOURCE OF FUNDS (SEE INSTRUCTIONS): WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFI- CIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 2,331,200 shares 8 SHARED VOTING POWER: 0 9 SOLE DISPOSITIVE POWER: 2,333,700 shares 10 SHARED DISPOSITIVE POWER: 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,333,700 shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES o (SEE INSTRUCTIONS): 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 9.07 % 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): IA Note: All shares identified above are the Issuer’s common shares, and the percentage in Row 13 above relates to such common shares. Item1.
